                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                3:12-cr-141-MOC-1

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                              ORDER
JOHN THOMAS REARDON,                   )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER comes before the Court on Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence. (Doc. No. 43). Defendant, a 44-year-old white male currently

incarcerated at FCI Schuylkill in Minersville, Pennsylvania, seeks a reduction of his sentence

based on the COVID-19 pandemic. Defendant seeks release based on various past medical

conditions that he contends have resulted in a weakened immune system.

       Title 18, Section 3582(c)(1)(A)(i) authorizes criminal defendants to request compassionate

release from imprisonment based on “extraordinary and compelling reasons.” Defendant’s release

is not appropriate because he cannot establish “extraordinary and compelling reasons [to] warrant

such a reduction” under Section 3582(C)(1)(A)(i). Moreover, the Court notes that the BOP denied

Defendant’s request on May 13, 2020, noting that:

        A review of your case indicates your medical history does not meet the criteria . .
       . regarding a Compassionate Release/RIS for inmates with medical conditions. You
       are currently able to independently adapt to activities of daily living and are able to
       perform self-maintenance activities in a correctional environment. Accordingly,
       your Compassionate Release/RIS request is denied at this time. . . . After a careful
       review of your circumstances based upon the Attorney General’s criteria, we have
       determined you are not eligible for home confinement placement. Specifically, you
       have not served fifty percent or more of your sentence. Additionally, your intended
       release destination is in an area which has a significant level of COVID-19 infection
       as per CDC statistics. In view of the fact that FCI Schuylkill does not have any
       confirmed staff or inmate cases of COVID-19 at the present time, the conditions of
       your release present a higher risk of contracting COVID-19 than your current




         Case 3:12-cr-00141-MOC Document 44 Filed 06/29/20 Page 1 of 2
       confinement at SCP Schuylkill.

(Doc. No. 43 at 66-67). The BOP is in a better position than the district courts to determine whether

an individual defendant’s circumstances and the prison environment warrant relief due to

coronavirus concerns.     Furthermore, Defendant has not submitted any medical records to

substantiate the medical conditions from which he has suffered. Thus, this Court finds, as did the

BOP, that Defendant has not established extraordinary and compelling reasons to warrant a

sentence reduction at this time. For these reasons, the motion is denied.

                                             ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence, (Doc. No. 43), is DENIED.




                                           Signed: June 29, 2020




         Case 3:12-cr-00141-MOC Document 44 Filed 06/29/20 Page 2 of 2
